Bleckley, Chief Justice.
1. All the facts requisite to constitute the offence of burglary were established beyond the possibility of question, and the whole contest was as to the identity of the burglar. We cannot escape a feeling of apprehension that some mistake may have been made as to. whether Matthews was really the person who committed the crime; but there was moonlight, and Mrs.^ Phillips testified positively to his identity. Her evidence was strengthened somewhat by that of a negro woman who was present and who, as well as Mrs. Phillips, recognized Matthews at the time. A strange fact is that this woman seems not to have told Phillips who the person was until next day; and a still stranger fact is that, so far as appears, Mrs. Phillips did not tell him at all. Neither she nor Phillips mentions, in the testimony as it comes to us, anything of her having told him; and after having full opportunity at night to converse *786with his wife, he resumed the search for tracks next morning, as he says, “ to see if I could make any discovery as to who it was.” If his wife knew who it was, it is strange that he remained ignorant so long. But the jury heard the witnesses; and deciding according to legal rules, we cannot say that the evidence before them was not sufficient to warrant the verdict. There seems to have been no thorough sifting of the State’s witnesses, but the jury were satisfied with the evidence without it; abd we cannot order a new trial merely because the witnesses were not sifted on cross-examination. This was the fault of the prisoner or his counsel. Mrs. Phillips may or may not have been mistaken; the jury have found that she was not; the trial judge was satisfied with the finding, and the evidence being sufficient, this court will acquiesce.
2. The newly discovered evidence is not such as to justify the grant of a new trial upon legal principles.

Judgment affirmed.